Title: To Thomas Jefferson from Lister Asquith, 14 December 1785
From: Asquith, Lister
To: Jefferson, Thomas



Sir
St. Pauls Prison Decr. 14th. 1785

We have just received our Sentence and Condemnation from Brest by the Hands of the Farmers Officers, which one of the Coppys I have sent inclosed and I cannot understand any thing of it. We are all now allmost distracted by their unjust Sentence and implore your protection, as we have your best assurances for it and intirely rely on you for your assistance as we are innocent of the Crime we suffer for and must now fall an innocent Sacrifice to barbarous self interested men. Beg you will write by return of post and direct it to Mr. Diot at Morlaix and perhaps you will be able to give us some Comfort as we are weighed down by our misfortunes and we shall ever be Your most hble. Servts.,

Lister Asquith


We have only 11 Days before we are to go to the Gallies and we hear Capt. De Ville has been swearing something against us that we know is false as he know nothing of us. We were 10 Days before we received your last letter.

